Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of April 26, 2011, among
Universal American Corp., a New York corporation (“Parent”), UAC Holding, Inc.,
a Delaware corporation and a wholly-owned subsidiary of Parent (“UAC Holding”
and, together with Parent, the “Sellers”), the investors named on the signature
pages hereto (individually, a “Buyer” and collectively, the “Buyers”) and
Jefferies & Company, Inc., as closing agent (the “Closing Agent”).

 

WHEREAS:

 

On December 30, 2010, Parent entered into a definitive agreement to sell its
Medicare Part D business to CVS Caremark Corporation for $1.25 billion in cash
subject to adjustment including excess capital relating to the Medicare Part D
Business (the “CVS Transaction”).  As contemplated by the Separation Agreement,
dated as of December 30, 2010, by and among Parent, Universal American Spin
Corp., a Delaware corporation and a wholly-owned subsidiary of Parent (the
“Company”), and CVS Caremark Corporation (the “Separation Agreement”) entered
into in connection with the CVS Transaction, Parent, as the sole stockholder of
the Company on the date hereof, has approved the issuance and sale by the
Company of 1,600,000 shares of 8.5% Series A Mandatorily Redeemable Preferred
Stock, liquidation preference $25.00 per share, (“Series A Preferred Stock”) to
Universal American Holdings LLC, a Delaware limited liability company and
wholly-owned subsidiary of Parent (“Newco Sub”) pursuant to a purchase agreement
to be entered into between the Company and Newco Sub (the “Initial Purchase
Agreement”) such issuance and sale to be effective prior to the transactions
described herein.

 

Pursuant to a purchase and sale agreement to be entered into by and among Newco
Sub and the Sellers, Newco Sub will sell to the Sellers the Series A Preferred
Stock, such sale to be effective prior to the transactions described herein.

 

The Sellers desire to sell such shares of Series A Preferred Stock to the
Buyers.

 

The Sellers have prepared a confidential information memorandum, dated April 5,
2011 and a final confidential information memorandum, dated April 18, 2011
(together, the “Confidential Information Memorandum”), relating to the offer and
sale of such shares of Series A Preferred Stock to the Buyers (the “Offering”).

 

Each Buyer wishes to purchase, and the Sellers, collectively, wish to sell to
each such Buyer, upon the terms and subject to the conditions set forth in this
Agreement, the numbers of shares of Series A Preferred Stock set forth below
such Buyer’s signature on the signature pages hereto.

 

The Sellers and the Buyers intend to make such offer and sale in reliance upon
one or more exemptions from registration pursuant to the Securities Act of 1933,
as amended (the “Securities Act”), and the rules and regulations as promulgated
by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities
Act.

 

In connection with the transactions contemplated by the Initial Purchase
Agreement, the Company and Newco Sub will execute and deliver a Registration
Rights Agreement, dated as of the Closing Date and in the form attached hereto
as Exhibit A (the “Registration Rights Agreement”).

 

--------------------------------------------------------------------------------


 

Pursuant to Section 9(d) of the Registration Rights Agreement, the Buyers will
be third party beneficiaries of the agreements made between the Company and
Newco Sub therein.

 

NOW, THEREFORE, the Sellers and each Buyer hereby agree as follows:

 

1.                                       PURCHASE AND SALE OF THE SHARES.

 

(a)           Purchase and Sale of the Series A Preferred Stock.

 

(i)            In reliance upon the Buyers’ representations and warranties and
agreements contained in Section 2 and Section 8(o) hereof and subject to the
satisfaction (or waiver) of the conditions set forth in Sections 5 and 6 below,
at the closing of the Offering (the “Closing”), the Sellers, collectively, shall
sell to each Buyer the number of shares of Series A Preferred Stock set forth
below such Buyer’s signature on the signature pages hereto. The allocation of
shares of Series A Preferred Stock to be sold by each Seller to any particular
Buyer shall be as determined by the Sellers.

 

(ii)           In reliance upon the representations and warranties of the
Sellers contained in Section 3 hereof, and subject to the terms and conditions
set forth herein, each Buyer severally, but not jointly, shall purchase the
shares of Series A Preferred Stock to be purchased by such Buyer from the
Sellers as set forth below such Buyer’s signature on the signature pages hereto.

 

(iii)          Closing.  The Closing shall occur on the closing date of the
Parent’s merger (the “Merger”) with Ulysses Merger Sub, L.L.C., a New York
limited liability company (“Ulysses”), pursuant to that certain Agreement and
Plan or Merger, dated as of December 30, 2010, by and among CVS Caremark
Corporation, a Delaware corporation, Ulysses and the Parent (the “Merger
Agreement”) in connection with the CVS Transaction, but prior to the
consummation of the Merger (the “Closing Date”) at the New York, New York
offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP, or such other location
as the Sellers and the Buyers shall mutually agree.

 

(iv)          Purchase Price.  The purchase price for the Series A Preferred
Stock to be purchased by the Buyers at the Closing (the “Purchase Price”) shall
be $25.00 per share, and the aggregate Purchase Price for all shares of Series A
Preferred Stock being purchased by any specific Buyer shall be the product
obtained by multiplying the Purchase Price by the total number of shares being
purchased by such Buyer, which aggregate purchase price for such Buyer being as
set forth below such Buyer’s signature on the signature pages hereto (the
“Buyer’s Purchase Price”).

 

(b)           Closing Mechanics.

 

(i)            At least two (2) business days prior to the Closing, each Buyer
shall deliver to JPMorgan Chase Bank, N.A (the “Escrow Agent”), by wire transfer
in immediately available U.S. funds, an amount in cash equal to such Buyer’s
Purchase Price, to be held and released pursuant to the terms of an escrow
agreement in the form attached as Exhibit B (the “Escrow Agreement”) to be
entered into on the date hereof among the Sellers, the Escrow Agent and the
Closing Agent (as defined below); and

 

2

--------------------------------------------------------------------------------


 

(ii)           At the Closing, in accordance with the Escrow Agreement, the
Escrow Agent shall deliver to the Sellers the aggregate Purchase Price of all
Buyers by wire transfer of immediately available U.S. funds to a bank account
designated in writing by the Sellers to the Escrow Agent, which funds will be
allocated and delivered to the Sellers in consideration of the Series A
Preferred Stock being purchased by the Buyers as determined by the Sellers and
designated to the Escrow Agent in writing; and

 

(iii)          The Sellers shall deliver evidence satisfactory to the Closing
Agent that the Certificate of Designation of Preferences, Rights and Limitations
of the Series A Preferred Stock, in the form attached hereto as Exhibit C (the
“Certificate of Designation”), has been filed with the Secretary of State of
Delaware and has become effective on or prior to the Closing; and

 

(iv)          The shares of Series A Preferred Stock will not be delivered in
certificated form, but will be held in book-entry form through the direct
registration system at American Stock Transfer & Trust Company, LLC (the
“Transfer Agent”). As soon as practicable following the Closing Date, the
Sellers shall cause the Transfer Agent to deliver to the Buyers evidence of the
Series A Preferred Stock held at the Transfer Agent’s facilities in customary
form.

 

2.                                       BUYERS’ REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants, with respect to only itself, that:

 

(a)           Organization and Good Standing.  If such Buyer is an entity, such
Buyer is a corporation, partnership or limited liability company duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

 

(b)           Authorization and Power.  Such Buyer (if such Buyer is an entity)
has the requisite power and authority to enter into and perform and such Buyer
(if such Buyer is a natural person) has the capacity to enter into and perform
its obligations under this Agreement and to purchase the Series A Preferred
Stock being sold to it hereunder.  If such Buyer is an entity, the execution,
delivery and performance of this Agreement by such Buyer and the consummation by
such Buyer of the transactions contemplated hereby have been duly authorized by
all necessary corporate or partnership action, and no further consent or
authorization of such Buyer, as the case may be, is required. This Agreement has
been duly executed and delivered by such Buyer and constitutes, or shall
constitute when executed and delivered, valid and binding obligations of such
Buyer enforceable against such Buyer in accordance with its terms except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(c)           No Public Sale or Distribution.  Such Buyer is acquiring the
Series A Preferred Stock for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof; provided,
however, that by making the representations herein, such Buyer does not agree to
hold any of the Series A Preferred Stock for any minimum or other specific term
and reserves the right to dispose of the Series A Preferred Stock at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act and pursuant to the applicable terms of this Agreement and
the Registration Rights Agreement.  Such

 

3

--------------------------------------------------------------------------------


 

Buyer is acquiring the Series A Preferred Stock hereunder in the ordinary course
of its business.  Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Series A Preferred Stock.  As used in this Agreement, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.  Each Buyer acknowledges and agrees that a portion
of the Series A Preferred Stock is being sold by the sellers to certain
affiliates (including certain directors and officers) of the Sellers identified
on Exhibit  D (the “UAM Affiliates”). Such Buyer, other than the UAM Affiliates,
as of the date hereof and as of the Closing Date does not beneficially own,
whether directly or indirectly, any shares of common stock of Parent.

 

(d)           Accredited Investor Status.  Such Buyer is under the Securities
Act an “accredited investor” within the meaning of Rule 501(a) of Regulation D. 
The Buyer is not an entity formed for the sole purpose of acquiring the Series A
Preferred Stock.

 

(e)           Reliance on Exemptions.  Such Buyer understands that the shares of
Series A Preferred Stock are being offered and sold to it in reliance on
exemptions from the registration requirements of U.S. federal and state
securities laws and that the Sellers are relying in part upon the truth and
accuracy of such Buyer’s representations and warranties and the compliance by
such Buyer of such Buyer’s agreements set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
shares of Series A Preferred Stock from the Sellers.

 

(f)            No Governmental Review.  Such Buyer understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Series A Preferred
Stock or the fairness or suitability of an investment in the Series A Preferred
Stock or has passed upon or endorsed the merits of the offering of the Series A
Preferred Stock or an investment therein.

 

(g)           Transfer or Resale.  Such Buyer understands that: (i) neither the
offer nor sale of the shares of Series A Preferred Stock have been and, except
as provided for in the Registration Rights Agreement, will not be registered
under the Securities Act or any state securities laws, and the Series A
Preferred Stock may not be offered for sale, sold, assigned or transferred
unless (A) the offer and sale thereof shall have subsequently been registered
thereunder, (B) such Buyer shall have delivered to the Company an opinion of
counsel, in a form reasonably acceptable to the Company, to the effect that such
shares of Series A Preferred Stock to be offered, sold, assigned or transferred
may be offered, sold, assigned or transferred pursuant to an exemption from such
registration, (C) such Buyer provides the Company with reasonable assurance that
such shares of Series A Preferred Stock can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the Securities Act, or a
successor rule thereto (collectively, the “Transfer Rules”) or (D) the shares of
Series A Preferred Stock are sold to the Company; (ii) any sale of the Series A
Preferred Stock made in reliance on the Transfer Rules may be made only in
accordance with the terms of the Transfer Rules and further, if the Transfer
Rules is not applicable, any resale of the Series A Preferred Stock may require
compliance with the registration requirements of the Securities Act or some
other exemption under the Securities Act; and (iii) none of the Company, the
Sellers nor any other Person is under any obligation to register the offer or
sale of the Series A Preferred Stock under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder, except  to the extent set forth in the Registration Rights
Agreement.

 

4

--------------------------------------------------------------------------------


 

(h)           Legends.  Such Buyer understands that until such time as the same
is no longer required under applicable requirements of the Securities Act and
applicable state securities laws, the certificates representing the Series A
Preferred Stock, and all certificates or other instruments issued in exchange
therefor or in substitution thereof, or if held in book-entry form through a
direct registration system as the case may be, the Series A Preferred Stock in
such form, shall bear a customary legend referencing such restrictions on
transferability, and the Company shall make a notation on its records and give
instructions to the Transfer Agent of the Series A Preferred Stock in order to
implement the restrictions on transfer set forth and described herein and
therein.

 

(i)            No Conflicts.  The execution, delivery and performance by such
Buyer of this Agreement and the consummation by such Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Buyer (if such Buyer is an entity) or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment  or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations as
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Buyer to perform its obligations
hereunder.

 

(j)            Residency.  Such Buyer is a resident of that jurisdiction
specified below its signature on the signature pages hereto.

 

(k)           No General Solicitation or Advertising.  Such Buyer acknowledges
that the shares of Series A Preferred Stock were not offered to such Buyer by
means of any form of general or public solicitation or general advertising, or
publicly disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, website, or similar media, or broadcast over television or
radio, or (ii) any seminar or meeting to which such Buyer was invited by any of
the foregoing means of communications.

 

(l)            Brokers.  No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company, the Sellers or any Subsidiary therefore for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Buyer.

 

(m)          Filings.  If required by applicable securities legislation,
regulatory policy or order, or if required or requested by any securities
commission, stock exchange or other regulatory authority, at the request of and
at the sole expense of the Sellers, such Buyer shall execute, deliver and file
and otherwise assist the Sellers in filing reports, questionnaires, undertakings
and other documents with respect to the offer and sale of the Series A Preferred
Stock.

 

(n)           U.S. Federal Taxation.

 

(i)            Such Buyer understands and acknowledges that the U.S. federal
income tax consequences of ownership and disposition of the shares of Series A
Preferred Stock are

 

5

--------------------------------------------------------------------------------


 

not free from doubt.  The Sellers advise each Buyer to seek advice concerning
the tax aspects of and tax considerations involved in acquiring and holding the
Series A Preferred Stock from an independent tax adviser.  Each Buyer
acknowledges that it has sought such independent tax advice as it has considered
necessary to make an informed investment decision with respect to the U.S.
federal income tax consequences, as well as with respect to the laws of any
state, local or foreign jurisdiction that are applicable to such Buyer, of
owning and disposing of the Series A Preferred Stock.

 

(ii)           Any discussion of tax matters contained herein or in the
Confidential Information Memorandum is not intended by the Sellers to be used,
and it cannot be used or relied upon, by such Buyer or any other Person for the
purpose of avoiding penalties that may be imposed under U.S. federal income tax
law.

 

3.                                       REPRESENTATIONS AND WARRANTIES OF THE
SELLERS.

 

The Sellers, jointly, represent and warrant to each of the Buyers as follows.
For purposes of these representations and warranties, all references to the
“Company,” as to any event, circumstances or period as of or prior to the
effective time of the Merger, shall be deemed to also refer to and include the
businesses conducted as part of the “Senior Managed Care-Medicare Advantage”,
“Traditional Insurance” and “Corporate & Other” segments (each as more fully
described in the filings made by the Company or Parent with the SEC on or after
December 31, 2010 (the “SEC Filings”), other than the Medicare Part D business,
of the Parent and its Subsidiaries (including the Company).

 

(a)           Organization and Qualification.  The Parent is duly incorporated
and validly existing in good standing under the laws of the State of New York
and has the requisite power and authority to own its properties and to carry on
its business as now being conducted.  Each of the Subsidiaries of Parent,
including the Company, is duly incorporated or organized, as the case may be,
and validly existing in good standing under the laws of the jurisdiction in
which it is incorporated or organized, as applicable and has the requisite power
and authority to own its properties and carry on its business as now being
conducted, except as has not had and would not reasonably be expected to have a
Material Adverse Effect. Each of the Company and its Subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect.  As used in this
Agreement, “Material Adverse Effect” means any material adverse effect (i) on
the business, assets, results of operations, or financial condition of the
Company and its Subsidiaries (to the extent of the business operations to be
conducted, after the Merger, by the Company and its Subsidiaries) taken as a
whole, or (ii) on the transactions contemplated by this Agreement or by the
agreements and instruments to be entered into in connection herewith or (iii) on
the authority or ability of the Sellers to perform their respective obligations
under this Agreement.  “Subsidiary” of a Person means any and all corporations,
partnerships, limited liability companies and other entities, whether
incorporated or unincorporated, with respect to which such Person, directly or
indirectly, owns securities having the power to elect a majority of the board of
directors or similar body governing the affairs of such entity.

 

6

--------------------------------------------------------------------------------


 

(b)           Authorization; Enforcement; Validity.  The Sellers have the
requisite corporate power and authority to enter into and perform their
respective obligations under this Agreement.  The Company has the requisite
power and authority to enter into and perform its obligations under the
Registration Rights Agreement.  The Sellers have the requisite power and
authority to sell the Series A Preferred Stock in accordance with the terms
hereof.  The execution and delivery of this Agreement by the Sellers has been
duly authorized by the boards of directors of the Sellers, as required and the
consummation by the Sellers of the transactions contemplated hereby, including,
without limitation, the sale of the Series A Preferred Stock, has been duly
authorized by the boards of directors of the Sellers, as required.  This
Agreement has been duly executed and delivered by the Sellers and constitutes
the legal, valid and binding obligations of the Sellers, enforceable against
them in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.  The Registration Rights Agreement will as of the Closing Date be duly
executed and delivered by the Company, and when executed and delivered by the
Company, will be the legal, valid and binding obligation of the Company,
enforceable against it in accordance with its respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.  The Assignment and Assumption Agreement (as defined in
Section 8(o)) will as of the Closing Date be duly authorized, executed and
delivered by the Company, and when executed and delivered by the Company, will
be the legal, valid and binding obligation of the Company, enforceable against
it in accordance with its respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(c)           Issuance and Resale of the Series A Preferred Stock.  The shares
of Series A Preferred Stock have been duly and validly authorized by the Company
and when issued by the Company on the Closing Date will be fully paid and
non-assessable.  The shares of Series A Preferred Stock will be the only
outstanding shares of the Series A Preferred Stock. A complete and accurate copy
of the Certificate of Designation of the Series A Preferred is as set forth on
Exhibit C attached hereto. On the Closing Date, delivery of the Series A
Preferred Stock pursuant to this Agreement will pass good and valid title to
such Series A Preferred Stock to the respective Buyers, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or other adverse claim.

 

(d)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Sellers and the consummation by the Sellers of the transactions
contemplated hereby (including, without limitation, the sale of the Series A
Preferred Stock) and the execution, delivery and performance of the Registration
Rights Agreement by the Company will not (i) result in a violation of any
certificate of incorporation, certificate of formation, any certificate of
designations, bylaws or other constituent documents of the Company or the
Sellers or any of their respective Subsidiaries, or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Seller, the Company or any of their respective
Subsidiaries is a party, or (iii) result in a violation of any applicable law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and

 

7

--------------------------------------------------------------------------------


 

the rules and regulations of the New York Stock Exchange (the “Principal
Market”) applicable to the Sellers, the Company or any of their respective
Subsidiaries or by which any property or asset of the Company or the Sellers or
any of their respective Subsidiaries is bound or affected, except in the case of
clauses (ii) and (iii), such as would not reasonably be expected to have a
Material Adverse Effect.

 

(e)           Consents.  None of the Sellers or the Company is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of Sellers’ obligations under or contemplated by this Agreement
(other than (w) any consent, authorization or order that has been duly obtained
as of the date hereof, (x) any filing or registration that has been made as of
the date hereof, (y) any filings which may be required to be made after the date
hereof by the Company or the Sellers with the SEC, state securities
administrators or the Principal Market, each of which shall be duly made as and
when required and (z) the filing of the Certificate of Designation with the
Secretary of State of the State of Delaware.)

 

(f)            No General Solicitation; Agent’s Fees.  None of the Company, the
Sellers or any of their respective Subsidiaries, or to the Sellers’ knowledge,
any of their respective affiliates, or any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Series A Preferred Stock. The Parent acknowledges that it has engaged the Agent
in connection with the sale of the Series A Preferred Stock.  Other than the
Agent, none of the Sellers or any of their respective Subsidiaries has engaged
any other placement agent in connection with the sale of the Series A Preferred
Stock, and no Person (other than the Agent) is entitled to any agent, financial
advisory, finder’s or other fee arising from this transaction as a result of any
agreement, arrangement or understanding entered into by or on behalf of the
Sellers.

 

(g)           No Integrated Offering.  None of the Sellers, their respective
Subsidiaries, any of their affiliates, or any Person acting on their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of the offer or sale of the Series A Preferred Stock under the
Securities Act, whether through integration with prior offerings or otherwise,
or cause the offer or sale of the Series A Preferred Stock to require approval
of stockholders of the Sellers for purposes of any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company or the Parent are listed or designated.

 

(h)           SEC Filings and Historical Financial Statements.  As of their
respective filing dates, the SEC Filings complied in all material respects with
the requirements of the Securities Act, the 1934 Act and the rules and
regulations of the SEC promulgated thereunder, as applicable. None of the SEC
Filings, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  The SEC
Filings, taken as a whole, do not as of the date hereof, and will not as of the
Closing Date, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The consolidated
audited financial statements contained in the SEC Filings

 

8

--------------------------------------------------------------------------------


 

were prepared in conformity with U.S. generally accepted accounting principles
(“GAAP”) in effect as of the date thereof (except as may be indicated in the
notes thereto) and fairly present, in all material respects, the financial
position, on a consolidated basis, of the Company and its Subsidiaries, or
Parent and its Subsidiaries (as the case may be), as at the date thereof and the
results of operations and cash flows, on a consolidated basis, of the entities
described therein for the period presented therein (except as may be indicated
in the notes thereto). The unaudited pro forma consolidated financial data of
the Company and the related notes thereto included in the SEC Filings and under
the caption “Pro Forma Capitalization,” “Unaudited Pro Forma Consolidated
Financial Data of the Company (Accounting Successor to UAM)” and elsewhere in
the Confidential Information Memorandum present fairly the information contained
therein in all material respects, have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and have been presented on the bases described therein, and to the Company’s
knowledge and belief,  assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein.

 

(i)            Absence of Certain Changes.  Since December 31, 2010, other than
as disclosed in the SEC Filings or the Confidential Information Memorandum, no
event, circumstance or change has occurred that has caused or evidences, or
could reasonably be expected to result in, either in any case or in the
aggregate, a Material Adverse Effect.

 

(j)            Transactions With Affiliates.  Except as set forth in or
contemplated by this Agreement, the Confidential Information Memorandum or the
SEC Filings, none of the officers, directors or employees of the Company, the
Sellers or any of their respective Subsidiaries is presently a party to any
material business transaction or relationship with the Company or any of its
respective Subsidiaries (other than for ordinary course services as employees,
officers or directors or severance arrangements).

 

(k)           Capitalization.  The table under the caption “Pro Forma
Capitalization” in the Confidential Information Memorandum (including the
footnotes thereto) sets forth, as of its date, (A) the historical cash and cash
equivalents and capitalization of Parent and (B) the pro forma cash and cash
equivalents and capitalization of the Company, after giving effect to the offer
and sale of the Series A Preferred Stock and the transactions contemplated by
the Merger Agreement.

 

(l)            Material Contracts.  Except as described in the Confidential
Information Memorandum, the SEC Filings and except as could not reasonably be
expected to have a Material Adverse Effect, all of the Company’s material
contracts are in full force and effect and no defaults currently exist by the
Company or any of its Subsidiaries and, to the knowledge of the Sellers, to any
other Person party thereto.

 

(m)          Absence of Litigation.  Except as disclosed in the Confidential
Information Memorandum and the SEC Filings, to the Sellers’ knowledge, there are
no legal proceedings threatened against the Company, or its Subsidiaries that
could reasonably be expected to result in, or has resulted in, a Material
Adverse Effect.

 

(n)           Insurance.  The Company and its Subsidiaries are covered by valid
and currently effective insurance policies and all premiums payable under such
policies have been duly

 

9

--------------------------------------------------------------------------------


 

paid to date.  All material fire and casualty, general liability, business
interruption, product liability, and sprinkler and water damage insurance
policies maintained by the Company or the Sellers provide adequate coverage for
all normal risks incident to the business of the Company and its properties and
assets, except for such failures to maintain such insurance policies that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(o)           Employee Relations.  Except as set forth in the Confidential
Information Memorandum or the SEC Filings, there is (a) no strike or work
stoppage in existence or threatened involving the Company or its Subsidiaries,
and (b) to the knowledge of the Sellers, no union representation question
existing with respect to the employees of the Company or its Subsidiaries and,
to the knowledge of the Sellers, no union organization activity that is taking
place, except such as would not reasonably be expected to have a Material
Adverse Effect.

 

(p)           Title.  The Company and its Subsidiaries have good title in fee
simple to all owned real property and good title to all personal property owned
by them which is material to the business of the Company and its Subsidiaries,
in each case free and clear of all liens, encumbrances and defects other than
Permitted Liens, except for any such assets which have been sold or otherwise
disposed of since December 31, 2010 or where the failure to have such good title
has not had and would not reasonably be expected to have a Material Adverse
Effect.  Each material lease or sublease or real property to which the Company
or any of its Subsidiaries is a party or by which it is bound is a valid and
binding agreement of the Company or its Subsidiary, as the case may be, and
enforceable in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies..

 

(q)           Intellectual Property Rights Except to the extent that any of the
following would not, individually or in the aggregate result in a Material
Adverse Effect: the Company and each of the Subsidiaries exclusively own, free
and clear of all liens, claims or encumbrances, or have the right to use
pursuant to a valid and enforceable written license (other than computer
software licenses), all Intellectual Property that is necessary in the conduct
of their businesses as presently conducted; all Intellectual Property owned by
the Company or any Subsidiary, is valid, subsisting and enforceable and (i) to
the knowledge of the Sellers, the operation of the Company and each Subsidiary’s
businesses, do not infringe or misappropriate any Intellectual Property rights
or other rights of other Persons in respect of any asset or product which is
material to the Company, and the Company is not, and none of the Subsidiaries
are, aware of any facts which indicate a likelihood of any of the foregoing and
(ii)  to the knowledge of the Sellers, no third party is currently infringing or
misappropriating any of the Company’s or any of the Subsidiaries’ Intellectual
Property rights.

 

(r)            Regulatory Matters.

 

(i)            The Company has made all required filings under applicable
insurance holding company statutes, and has received approvals of acquisition of
control and/or affiliate transactions, in each jurisdiction in which such
filings or approvals are required, except where the failure to have made such
filings or receive such approvals in any such jurisdiction would not result,
individually or in the aggregate, in a Material Adverse Effect. Each of the
Company and its subsidiaries: (A) holds such permits, licenses, consents,
exemptions, franchises, authorizations and

 

10

--------------------------------------------------------------------------------


 

other approvals from insurance departments and other governmental or regulatory
authorities (each, an “Authorization”) (including, without limitation, insurance
licenses from the insurance regulatory agencies of the various states or other
jurisdictions where it conducts business (the “Insurance Licenses”)), and has
made all filings with and notices to, all governmental or regulatory authorities
and self-regulatory organizations and all courts and other tribunals, as are
necessary to own, lease, license and operate its respective properties and to
conduct its business in the manner described in the Confidential Information
Memorandum and the SEC Filings, except where the failure to have any
Authorization or Insurance License or to make any such filing or notice would
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, and (B) has fulfilled and performed all material
obligations necessary to maintain such Authorizations and Insurance Licenses.
Except as would not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (A) each such Authorization and Insurance
License is valid and in full force and effect and each of the Company and its
Subsidiaries is in compliance with all the terms and conditions thereof and with
the rules and regulations of the authorities and governing bodies having
jurisdiction with respect thereto; and (B) no event has occurred (including,
without limitation, the receipt of any notice from any authority or governing
body, the execution, delivery and performance of this Agreement by the Sellers,
the sale and delivery of the Series A Preferred Stock and the compliance by the
Sellers with all of the provisions hereof and the consummation by the Sellers of
the transactions contemplated in this Agreement) which allows or, after notice
or lapse of time of both, would allow, revocation, suspension or termination of
any such Authorization or Insurance License or results or, after notice or lapse
of time or both, would result in any impairment of the rights of the holder of
any such Authorization or Insurance License. Except as disclosed in the
Confidential Information Memorandum and the SEC Filings, no insurance regulatory
agency or body has issued any order or decree impairing, restricting or
prohibiting the payment of dividends of any Company Subsidiary to its respective
parent which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(ii)           Neither the Company nor any of its Insurance Subsidiaries is in
violation of, or in default in the performance, observance or fulfillment of,
any obligation, agreement, covenant or condition contained in reinsurance
treaties, contracts, agreements and arrangements to which the Company or any of
its Insurance Subsidiaries is a party, except for such violations or defaults
which would not reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect; neither the Company nor any of its
Insurance Subsidiaries has received any notice from any of the other parties to
such treaties, contracts, agreements or arrangements that such other party
intends not to perform its obligations thereunder and none of them has any
reason to believe that any of the other parties to such treaties, contracts,
agreements or arrangements will be unable to perform its obligations thereunder,
except to the extent that such nonperformance would not reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Effect.

 

(s)           Environmental Laws.  Except as described in the Confidential
Information Memorandum and the SEC Filings, the Company and its Subsidiaries
(i) are in compliance with any and all applicable Environmental Laws (as
hereinafter defined), (ii) have received all certificates, permits, authorities,
licenses or other approvals (collectively, “Permits”) required of them under
applicable Environmental Laws to conduct their respective businesses as
currently conducted and (iii) are in compliance with all terms and conditions of
any such Permit where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply would be reasonably expected to have,

 

11

--------------------------------------------------------------------------------


 

individually or in the aggregate, a Material Adverse Effect.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, Permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(t)            Taxes.  All material tax returns required to be filed by or with
respect to the Company or any of its Subsidiaries have been timely filed (taking
into account all applicable extensions), and all such tax returns are true,
complete and correct in all material respects. The Company and its Subsidiaries
have fully and timely paid (or have had paid on their behalf) all material taxes
due and owing (whether or not shown on any of the tax returns referred to in the
preceding sentence). All deficiencies for material taxes asserted or assessed in
writing against the Company or any of its Subsidiaries have been fully and
timely paid, settled or properly reflected in the most recent financial
statements contained in the Company SEC Filings.

 

(u)           Internal Controls.  Except as disclosed in the Confidential
Information Memorandum and the SEC Filings, the Sellers are unaware of any
material weakness in its internal control over financial reporting.

 

(v)           Investment Company Status.  The Company is not an “investment
company,” a company controlled by an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended.

 

(w)          Disclosure.  The Confidential Information Memorandum did not
contain, as of its date, and does not contain as of the date hereof, and will
not contain, as of the Closing Date, any untrue statement of a material fact,
and as of such date did not omit as of its date, and the date hereof and will
not, as of the Closing Date omit, to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.  The Sellers confirm that neither they nor, to their
knowledge, any other Person acting on their behalf has provided any of the
Buyers or their agents or counsel with any information that constitutes or could
reasonably be expected to constitute material, nonpublic information.  Each of
the Sellers understands and confirms that each of the Buyers will rely on the
foregoing representations in effecting transactions in the Series A Preferred
Stock.  All disclosure provided to the Buyers regarding the Company or any of
its Subsidiaries, their business and the transactions contemplated hereby
furnished by or on behalf of the Company is true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading. No
event or circumstance has occurred or information exists with respect to the
Company or any of its Subsidiaries or its or their business, properties,
prospects, operations or financial condition, which, under applicable law,
rule or regulation, requires public disclosure or

 

12

--------------------------------------------------------------------------------


 

announcement by the Company on or before the date hereof but which has not been
so publicly announced or disclosed.

 

(x)            ERISA Compliance.  The Company, each of its Subsidiaries and each
of their respective ERISA Affiliates are in material compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan. “Employee Benefit Plan” means any “employee benefit plan”
as defined in Section 3(3) of ERISA (other than a Multiemployer Plan) which is
or, within the last six years, was sponsored, maintained or contributed to by,
or required to be contributed by, the Company, any of its Subsidiaries or,
solely with respect to any Employee Benefit Plan covered under Title IV of
ERISA, any of their respective ERISA Affiliates. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended from time to time, and any
successor thereto.  Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status.

 

(y)           No Registration.  Assuming the accuracy of the representations and
warranties and agreements of the Buyers contained in Section 2 and
Section 8(o) hereof and the Buyers’ compliance with their agreements contained
in this Agreement, it is not necessary in connection with the offer, sale and
delivery of the Series A Preferred Stock in the manner contemplated by this
Agreement to register the offer or sale of any of the shares of Series A
Preferred Stock under the Securities Act.

 

4.                                       COVENANTS.

 

(a)           Blue Sky.  The Sellers, on or before the Closing Date, shall take
such action as they shall reasonably determine is necessary in order to obtain
an exemption for or to qualify the Series A Preferred Stock for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
upon Buyer’s request.  The Sellers shall, make all filings and reports as they
reasonably determine are necessary relating to the offer and sale of the
Series A Preferred Stock required under applicable securities or “Blue Sky” laws
of the states of the United States following the Closing Date; provided,
however, none of the Sellers or the Company shall for any such purpose be
required to qualify generally to transact business as a foreign corporation in
any jurisdiction where it is not so qualified or to consent to general service
of process in any such jurisdiction.

 

(b)           Financial Information.  For so long as any shares of Series A
Preferred Stock remain outstanding and are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, the Sellers shall cause the
Company, during the period in which it is not subject to Section 13 or
15(d) under the 1934 Act, to make available to each Buyer and any holder of the
Series A Preferred Stock in connection with any sale thereof and any prospective
purchaser of the Series A Preferred Stock and securities analysts, in each case
upon reasonable request, the information

 

13

--------------------------------------------------------------------------------


 

specified in, and meeting the requirements of, Rule 144A(d)(4) under the
Securities Act (or any successor thereto).

 

(c)           Certain Fees and Expenses.  The Sellers shall pay all transfer
agent fees, stamp or transfer taxes and other taxes (not including income or
similar taxes) and duties levied in connection with the sale and issuance of the
Series A Preferred Stock.  Except as otherwise expressly set forth in the this
Agreement, each party to this Agreement shall bear its own fees and expenses in
connection with the sale of the Series A Preferred Stock to the Buyers
(including, without limitation, each party’s legal, accounting and other
expenses).

 

(d)           Disclosure of Transactions.  Not later than two (2) business days
following  the date of this Agreement, the Sellers, or the Company as the case
may be, shall file a Current Report on Form 8-K with the Securities and Exchange
Commission disclosing the material terms of the transactions contemplated by
this Agreement and will make such other filings and notices in the manner and
time required by the SEC.  Without the prior written consent of any applicable
Buyer, none of the Company, the Sellers or any of their respective subsidiaries
or affiliates shall disclose the name of such Buyer in any filing, announcement,
release or otherwise other than in connection with the Exchange Offer
Registration Statement (as defined in the Registration Rights Agreement), as
contemplated pursuant to the Registration Rights Agreement, or unless such
disclosure is required  by law, regulation or the Principal Market.

 

(e)           General Solicitation.  Prior to the Closing Date, none the Sellers
or any of their respective affiliates (as defined in Rule 501(b) under the
Securities Act) or any person acting on behalf of the Sellers or such affiliate
will solicit any offer to buy or offer or sell the Series A Preferred Stock by
means of any form of general solicitation or general advertising within the
meaning of Regulation D, including: (i) any advertisement, article, notice or
other communication published in any newspaper, magazine or similar medium or on
the Internet or broadcast over television or radio; and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.

 

(f)            Integration.  None of the Sellers or any of their respective
affiliates (as defined in Rule 501(b) under the Securities Act) or any person
acting on behalf of the Sellers or such affiliate shall sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which will be integrated with the sale of the
Series A Preferred Stock in a manner which would require the registration under
the Securities Act of the Series A Preferred Stock, and the Sellers shall take
all action that is appropriate or necessary to ensure that the Company’s
offerings of other securities will not be integrated with the Offering for
purposes of the Securities Act.

 

(g)           Taxes.  Each Buyer shall deliver to the Parent a properly
completed and duly executed applicable Internal Revenue Service Form W-8 or W-9
(or, in each case, a successor form) that establishes a complete exemption from
United States withholding tax.  Each Buyer shall provide replacement forms on
the obsolescence of such forms or inaccuracy of any information thereon.  The
Sellers agree to pay all stamp, documentary and transfer taxes and other duties,
if any, which may be imposed by the United States or any political subdivision
thereof or taxing authority thereof or therein with respect to the issuance of
the Series A Preferred Stock or the sale thereof to the Buyers.

 

14

--------------------------------------------------------------------------------


 

5.                                       CONDITIONS TO THE SELLERS’ OBLIGATION
TO SELL.

 

The obligations of the Sellers hereunder are subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the sole benefit of the Sellers and may be waived by
the Sellers at any time in their sole discretion by providing each Buyer with
prior written notice thereof:

 

(a)           Such Buyer shall have executed this Agreement and delivered the
same to the Parent.

 

(b)           The Escrow Agent and the Closing Agent shall have executed and
delivered the Escrow Agreement.

 

(c)           Such Buyer shall have delivered to the Escrow Agent the applicable
Buyer’s Purchase Price and the Escrow Agent shall have delivered the aggregate
Purchase Price to the Sellers for the Series A Preferred Stock being purchased
by the Buyers at the Closing, in each case, by wire transfer of immediately
available U.S. funds pursuant to the wire instructions and direction letter
provided by the Sellers.

 

(d)           The representations and warranties of such Buyer shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or material adverse effect, which
shall be true and correct in all respects) as of the date hereof and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

 

(e)           All of the conditions to the closing of the CVS Transaction set
forth in the Merger Agreement shall have been satisfied, or waived, by the
applicable parties thereto in accordance with the Merger Agreement on or prior
to the Closing Date, except for those conditions that of necessity will be
fulfilled at the time of closing of the CVS Transaction.

 

6.                                       CONDITIONS TO EACH BUYER’S OBLIGATION
TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Series A Preferred Stock
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions; provided, that these conditions are for each
Buyer’s sole benefit and may be waived by such Buyer at any time in its sole
discretion by providing the Parent with prior written notice thereof; provided,
further that the obligation of any Buyer to purchase Series A Preferred Stock at
the Closing shall not be conditioned upon any other Buyer purchasing Series A
Preferred Stock at the Closing:

 

(a)           No injunction, restraining order or order of any nature by a
governmental authority shall have been issued as of the Closing Date that would
prevent or materially interfere with the consummation of the Offering or any of
the transactions contemplated hereby and thereby; and no stop order suspending
the qualification or exemption from qualification of any of the shares of
Series A Preferred Stock in any jurisdiction shall have been issued and no
proceeding for that

 

15

--------------------------------------------------------------------------------


 

purpose shall have been commenced or, to the knowledge of the Sellers, be
pending or contemplated as of the Closing Date.

 

(b)           The Buyers shall have received on the Closing Date:

 

(i)            a certificate, dated the Closing Date, executed by the Secretary
of the Parent, certifying as to the (i) the resolutions consistent with
Section 3(b), (ii) the Certificate of Incorporation and (iii) the Bylaws, each
as in effect at the Closing; and

 

(ii)           the opinion of Paul, Weiss, Rifkind, Wharton and Garrison LLP,
counsel to the Company, dated the Closing Date, substantially in the form of
Exhibit E attached hereto.

 

(c)           This Agreement shall have been executed and delivered by each of
the Sellers, and such Buyer shall have received a fully executed copy of this
Agreement with respect to such Buyer.

 

(d)           The Registration Rights Agreement shall have been executed and
delivered by each of the parties thereto, and such Buyer shall have received a
fully executed copy of the Registration Rights Agreement

 

(e)           The representations and warranties of the Sellers shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date hereof and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and the Sellers shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by them
at or prior to the Closing Date.  Such Buyer shall have received a certificate,
executed by the Chief  Executive Officer, Chief Financial Officer or Secretary
of the Parent, dated as of the Closing Date, to the foregoing effect.

 

(f)            The Assignment and Assumption Agreement shall have been executed
and delivered by each of the parties thereto, and such Buyer shall have received
a fully executed copy of the Assignment and Assumption Agreement.

 

(g)           The Escrow Agreement shall have been executed and delivered by
each of the parties thereto, and such Buyer shall have received a fully executed
copy of the Escrow Agreement.

 

7.                                       TERMINATION.

 

In the event that the Closing shall not have occurred with respect to any Buyer
on or before twenty (20) Business Days from the date hereof due to the Sellers’
or such Buyer’s failure to satisfy the conditions set forth in Sections 5 and 6
above (and the nonbreaching party’s failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this

 

16

--------------------------------------------------------------------------------


 

Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party.

 

8.                                       MISCELLANEOUS.

 

(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties; provided that a facsimile signature or
a signature in a PDF format transmitted electronically shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile or PDF
signature transmitted electronically.

 

(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)           Entire Agreement; Amendments.  This Agreement  supersedes all
other prior oral or written agreements between the Buyers, the Sellers, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein and
therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, none of the Sellers or any Buyer makes any representation, warranty,
covenant or undertaking with respect to

 

17

--------------------------------------------------------------------------------


 

such matters.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Sellers and the Buyers.  No provision hereof
may be waived other than by an instrument in writing signed by the party against
whom enforcement is sought.  No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of this Agreement unless the same consideration also is offered to all of the
parties to this Agreement or holders of the Series A Preferred Stock, as the
case may be.

 

(f)            Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) upon receipt, when sent by email; or
(iv) one business day after deposit with an overnight courier service, in each
case properly addressed to the party to receive the same.  The addresses,
facsimile numbers and email addresses for such communications shall be:

 

if to the Sellers (prior to the Closing Date):

 

Universal American Corp.

Six International Drive

Suite 190

Rye Brook, New York 10573

Attention: Tony Wolk

Fax: (914) 934-2949

E-Mail Address:  twolk@universalamerican.com

 

with a copy (for informational purposes only) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention: John C. Kennedy, Esq.

                Tracey A. Zaccone, Esq.

Fax:  (212) 757-3990

E-Mail Address:  jkennedy@paulweiss.com

                            tzaccone@paulweiss.com

 

if to a Buyer, to its address and facsimile number set forth below such Buyer’s
signature on the signature pages hereto or to an email address specified by such
Buyer, with copies to such Buyer’s representatives set forth below such Buyer’s
signature on the signature pages hereto;

 

or to such other address, facsimile number and/or  email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission, (C) electronically generated text of email containing the

 

18

--------------------------------------------------------------------------------


 

time and date of receipt or (D) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile, receipt by
email or receipt from an overnight courier service in accordance with clause
(i), (ii), (iii) or (iv) above, respectively.

 

(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns;
provided that except as contemplated by Section 8(o) and Section 8(h) hereof and
the Assignment and Assumption Agreement, no party shall assign any of its rights
or obligations hereunder without the prior written consent of the other parties
hereto.

 

(h)           No Third Party Beneficiaries.  Except as set forth below, this
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except that the Agent may
rely upon the representations and warranties contained in Sections 2 and 3
hereof, and except that Section 8(o) shall inure to the benefit of the Agent,
which shall be a third party beneficiary with respect thereto and except that
the Company may rely upon the representations and warranties and agreements
contained in Section 2 and Section 8(o) hereof and the Company shall be a third
party beneficiary of the covenants and agreements of each party to this
Agreement and from and after the Effective Time, the Company shall be entitled
to enforce all rights of the Sellers under this Agreement.

 

(i)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(j)            Indemnification.  (i) In consideration of each Buyer’s execution
and delivery of this Agreement and acquiring the Series A Preferred Stock
hereunder and in addition to all of the Sellers’ other obligations under this
Agreement, the Sellers, on a joint and several basis, shall defend, protect,
indemnify and hold harmless each Buyer and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), (the “Indemnified Liabilities”) to which any Indemnitee
may become subject, under the Securities Act of 1933, the Exchange Act of 1934,
other federal or state statutory law or regulation or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of
material fact contained in the Confidential Information Memorandum (including
any supplement thereto and any materials or information provided to the buyers
by the Sellers in connection with the offer and sale of the Series A Preferred
Stock), or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading and
will reimburse each Indemnitee for any legal or other expenses reasonably
incurred by such Indemnitee in connection with investigating or defending any
such loss, claim, damage,

 

19

--------------------------------------------------------------------------------


 

liability or action.  The obligations of the Sellers’ under this Section 8(j) to
any Buyer (and to all Buyers collectively) shall not exceed the proceeds
received by the Sellers’ from the sale of the Series A Preferred Stock to such
Buyer. The indemnity agreement set forth in this Section 8(j) shall be in
addition to any liabilities that the Sellers’ may otherwise have.

 

(ii) promptly after receipt by an indemnified party under this Section 8(j) of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under
subsection (i) above, notify the indemnifying party of the commencement thereof;
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party otherwise than under
subsection (i) above, except to the extent that it has been materially
prejudiced by such failure.  In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Section 8(j) for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation.  No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes an
unconditional release of such indemnified party from all liability on any claims
that are the subject matter of such action and does not include a statement as
to any admission of fault, culpability or failure to act by or on behalf of any
indemnified party.  No indemnifying party shall be liable for any settlement or
compromise of, or consent to the entry of judgment with respect to, any such
action or claim effected without its consent.

 

(k)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(l)            Remedies.  Each Buyer and each holder of the Series A Preferred
Stock shall have all rights and remedies set forth in this Agreement and all
rights and remedies which such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law.  Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law.  Furthermore,
the Sellers recognize that in the event that they fail to perform, observe, or
discharge any or all of its obligations under this Agreement, any remedy at law
may prove to be inadequate relief to the Buyers.  The Sellers therefore agree
that the Buyers shall be entitled to seek temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages and
without posting a bond or other security.

 

(m)          Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under this Agreement are several and not joint with
the obligations of any other Buyer,

 

20

--------------------------------------------------------------------------------


 

and no Buyer shall be responsible in any way for the performance of the
obligations of any other Buyer under this Agreement.  Nothing contained herein,
and no action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Sellers acknowledge that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and none of the Sellers will assert any such claim with respect
to such obligations or the transactions contemplated by this Agreement.  The
Sellers acknowledge and each Buyer confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors.  Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Buyer to be joined as an additional party in any proceeding for such
purpose.  Notwithstanding the foregoing, nothing in this Section 8(m) shall be
construed to alter or affect the closing condition set forth in
Section 5(a) hereof.

 

(n)           Survival.  Except as otherwise provided herein, unless this
Agreement is terminated under Section 7, the agreements and covenants set forth
in Sections 4 and 8 shall survive the Closing. Each Buyer shall be responsible
only for its own agreements and covenants hereunder.

 

(o)           Information and Exculpation.

 

(i)            Each Buyer (whether itself or through its advisors, if any),
acknowledges and agrees it has been furnished with all materials relating to the
business, properties, finances, prospects and operations of the Company and the
Parent and all other materials relating to the offer and sale of the Series A
Preferred Stock that have been requested by such Buyer as it has deemed
necessary or appropriate to conduct its due diligence investigation.  Such Buyer
has sufficient knowledge and experience in investing in the securities of
companies similar to the Company so as to be able to evaluate the risks and
merits of its investment in the Series A Preferred Stock.  Such Buyer and its
advisors, if any, have been afforded the opportunity to ask questions of the
Sellers and the Company.  Such Buyer understands and acknowledges that (A) its
investment in the Series A Preferred Stock involves a high degree of risk,
(B) it may be required to bear the financial risks of an investment in the
Series A Preferred Stock for an indefinite period of time and (C) prior to
making an investment in the Series A Preferred Stock, such Buyer has concluded
that it is able to bear those risks for an indefinite period.  Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Series A Preferred Stock.

 

(ii)           Each Buyer acknowledges that it is purchasing the Series A
Preferred Stock based  on the results of its own due diligence investigation of
the Company, including the representations and warranties being made by the
Sellers in this Agreement, and that such Buyer and its advisors, if any, have
had access to and opportunity to review the Confidential Information Memorandum
and all the SEC Filings.

 

(iii)          Each Buyer acknowledges and agrees that it has not relied on any
information or advice furnished by or on behalf of Jefferies & Company, Inc., as
Placement Agent (the “Agent”), in connection with the offer and sale of the
Series A Preferred Stock.  Such Buyer acknowledges that none of the Agent, its
representatives or affiliates has made any independent investigation of the
business or affairs of the Company and has undertaken no responsibility with

 

21

--------------------------------------------------------------------------------


 

respect to the accuracy or completeness of any information or materials
furnished to such Buyer, including the Confidential Information Memorandum and
the SEC Filings and has not made and is not making any representations or
warranties with respect to the Company, the Sellers or the transactions
contemplated hereby.  Such Buyer is not relying on and will not rely on any
statements made by the Agent, orally or in writing, to the contrary.  Such Buyer
further acknowledges that the Agent is not responsible for the success of its
investment in the Series A Preferred Stock, and acknowledges that for such
Buyers’ convenience it has requested Jefferies & Company, Inc. to act also as
the Closing Agent in connection with the Offering, as further described in
Section 8(p) below.  In light of the foregoing, to the fullest extent permitted
by law, such Buyer releases Jefferies & Company, Inc., its employees, officers
and affiliates, in its or their capacity as placement agent, Closing Agent or
otherwise, from any liability with respect to such Buyer’s purchase of the
Series A Preferred Stock or other participation in any of the transactions
contemplated by this Agreement.

 

(iv)          Each Buyer understands and agrees that in connection with the CVS
Transaction, immediately prior to the effective time of the Merger on the
Closing Date  (the “Effective Time”) the Company shall, or shall cause one of
its Subsidiaries to, pursuant to an assignment and assumption agreement dated as
of such date (the “Assignment and Assumption Agreement”), unconditionally assume
and undertake to pay, satisfy and discharge when due in accordance with their
terms or retain and not transfer, as applicable, any and all obligations and
liabilities relating to the sale of the Series A Preferred Stock, including all
liabilities and obligations of the Sellers arising in connection with the
Offering, this Agreement, the Confidential Information Memorandum, the Escrow
Agreement and the transactions contemplated hereby and thereby, including, but
not limited to all Indemnified Liabilities arising under Section 8(j) of this
Agreement (Indemnification) or under the Escrow Agreement. From and after the
Effective Time, none of the Sellers, any member of the Part D Group (as defined
below) or any of their respective affiliates shall have any further liability or
obligation to any Buyer or holder of Series A Preferred Stock, whether arising
under this Agreement , the Escrow Agreement or otherwise, including in respect
of any indemnification obligations, and each Buyer hereby agrees to look solely
to the Company for the satisfaction of any all claims, liabilities or other
obligations relating to the purchase and sale of the Series A Preferred Stock. 
In light of the foregoing, to the fullest extent permitted by law, from and
after the Effective Time, such Buyer hereby releases the Sellers, each member of
the Part D Group and their respective affiliates from any liability or
obligation with respect to the Series A Preferred Stock or other participation
in any of the transactions contemplated by this Agreement, or the Confidential
Information Memorandum, including in respect of any Indemnified Liabilities. For
purposes of this Section 8(o), all references to the “Company,” as to any event,
circumstances or period as of or following the Effective Time, shall be deemed
to also refer to and include the businesses conducted as part of the “Senior
Managed Care-Medicare Advantage,” “Traditional Insurance” and “Corporate &
Other” segments, other than the Medicare Part D business (each as more fully
described in the SEC Filings (as defined below)), of the Parent and its
Subsidiaries and “Part D Group”  shall mean Parent, Pennsylvania Life Insurance
Company, a Pennsylvania corporation and subsidiary of UAC Holding, UAC Holding
and Member Health, LLC, a Delaware limited liability company and subsidiary of
Parent.

 

(p)           Appointment of Closing Agent.  Each Buyer hereby requests and
appoints Jefferies & Company, Inc. to act as sole and exclusive closing agent in
connection with the Buyers’ purchase of the Series A Preferred Stock in the
Offering. Each Buyer represents that it has reviewed the Escrow Agreement and
understands the scope and limitations of the authority of the Closing

 

22

--------------------------------------------------------------------------------


 

Agent thereunder, including the authority of the Closing Agent to direct the
Escrow Agent to release such Buyer’s Purchase Price on the Closing Date in
accordance with the Escrow Agreement under the circumstances specified in
Section 4 of the Escrow Agreement.  Each Buyer expressly and irrevocably
authorizes the Closing Agent to exercise such authority and to take such other
action as may be necessary or desirable in effecting the foregoing or as
provided in the Escrow Agreement.  The Closing Agent shall not waive any
condition to Closing in Section 5 of this Agreement on behalf of any Buyer
without such Buyer’s prior written consent; provided, however, that receipt by
the Closing Agent of the Notice to Agent in the form attached as Exhibit C to
the Escrow Agreement, duly executed (or purporting to be duly executed) and
delivered by the Parent, shall constitute conclusive and irrevocable evidence to
the Closing Agent that all of the Buyers’ conditions to Closing set forth in
Section 6 hereof have been satisfied in full. Under no circumstances shall the
Closing Agent have any liability whatsoever to any Buyer, or any other person,
for authorizing the disbursement of such Buyer’s Purchase Price from the escrow
account if the Closing Agent does so in accordance with Section 4 of the Escrow
Agreement.

 

[Signature Page Follows]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer, the Sellers and the Closing Agent have caused
its respective signature page to this Stock Purchase Agreement to be duly
executed as of the date first written above.

 

 

UNIVERSAL AMERICAN CORP.

 

 

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

 

Name: Robert A. Waegelein

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

UAC HOLDING, INC.

 

 

 

 

 

 

 

By:

/s/ Robert A. Waegelein

 

 

Name: Robert A. Waegelein

 

 

Title: President

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer, the Sellers and the Closing Agent have caused
their respective signature page to this Stock Purchase Agreement to be duly
executed as of the date first written above.

 

 

 

[BUYER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

No. of Shares Being Purchased:

 

Aggregate Purchase Price:

 

Jurisdiction of Residency:

 

Notice to be sent to:

 

 

Attention:

Facsimile no.

 

with a copy to:

 

 

Attention:

Facsimile no.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer, the Sellers and the Closing Agent have caused
their respective signature page to this Stock Purchase Agreement to be duly
executed as of the date first written above.

 

 

Jefferies & Company, Inc.

 

 

 

 

 

By:

/s/ Mark Sahler

 

 

Name: Mark Sahler

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------